UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 5, 2014 RELM Wireless Corporation (Exact Name of Registrant Specified in Charter) Nevada (State or other jurisdiction of incorporation) 001-32644 (Commission File Number) 59-34862971 (I.R.S. Employer Identification No.) 7100 Technology Drive, West Melbourne, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (321) 984-1414 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On March 5, 2014, RELM Wireless Corporation (the “Registrant”) announced its financial and operating results for the quarter and full year ended December 31, 2013 in the press release furnished herewith as Exhibit 99.1 and incorporated herein by reference. The information in this Report, including the Exhibit, is being furnished pursuant to Item 2.02 of Form 8-K and General Instruction B.2 thereunder.Such information shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference into any filing of the Registrant under the Securities Act of 1933, as amended. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release dated March 5, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RELM WIRELESS CORPORATION Date:March 5, 2014 By: /s/William P. Kelly William P. Kelly, Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release dated March 5, 2014 4
